EXHIBIT 10.1

 

AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT

 

This Amendment (this “Amendment”), dated as of January 21, 2018, is made by
Idera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
persons listed on the attached Schedule A who are signatories to this Amendment
(collectively, the “Investors”).

 

WHEREAS, the Company and the Investors are parties to that certain Registration
Rights Agreement, dated as of February 9, 2015 (as amended, modified or
supplemented from time to time, the “Registration Rights Agreement”);

 

WHEREAS, Section 3.1 of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended by written instrument executed by
the Company and the Investors;

 

WHEREAS, the Company and the Investors desire to amend the Registration Rights
Agreement pursuant to the terms hereto in order to reflect the parties’ original
intent; and

 

WHEREAS, capitalized terms used and not otherwise defined herein have the
meanings set forth in the Registration Rights Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Registration Rights Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

A.                                    Amendment to the Registration rights
Agreement.  Section 3.5 of the Registration Rights Agreement is hereby amended
to add the following sentence immediately before the last sentence thereof:

 

“The Company shall not consummate any recapitalization, merger, consolidation,
reorganization or other similar transaction whereby stockholders of the Company
receive (either directly, through an exchange, via dividend from the Company or
otherwise) equity (the “Other Equity”) in any other entity (the “Other Entity”)
with respect to Registrable Securities hereunder, unless prior to the
consummation thereof, the Other Entity assumes, by written instrument, the
obligations under this Agreement with respect to such Other Equity as if such
Other Equity were Registrable Securities hereunder.”

 

B.                                    Miscellaneous. This Amendment and the
Registration Rights Agreement, together, contain the complete agreement among
the parties and supersede any prior understandings, agreements, letters of
intent, or representations by or among such parties, written or oral, to the
extent they relate to the subject matter hereof. Except as specifically amended
hereby, the Registration Rights Agreement, as amended hereby, shall remain in
full force and effect.  The terms and provisions of Section 3 of the
Registration Rights Agreement (as amended hereby) are incorporated herein by
reference as if set forth herein in their entirety and shall apply mutatis
mutandis to this Amendment.

 

*                                        
*                                        
*                                        
*                                         *

 

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties have executed or caused this Amendment to be
executed as of the date first written above.

 

 

 

IDERA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Vincent J. Milano

 

 

Name: Vincent J. Milano

 

 

Title: President and Chief Executive Office

 

[Signature Page to Amendment to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties have executed or caused this Amendment to be
executed as of the date first written above.

 

 

 

667, L.P.

 

 

 

 

By:

BAKER BROS ADVISORS LP, management company and investment adviser to 667, L.P.,
pursuant to authority granted to it by Baker Biotech Capital, L.P., general
partner to 667, L.P., and not as the general partner

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

 

Name: Scott L. Lessing

 

 

 

Title: President

 

 

 

BAKER BROTHERS LIFE SCIENCES, L.P.

 

 

 

 

By:

BAKER BROS ADVISORS LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner

 

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

 

Name: Scott L. Lessing

 

 

 

Title: President

 

 

 

14159, L.P.

 

 

 

 

By:

BAKER BROS ADVISORS LP, management company and investment adviser to 14159,
L.P., pursuant to authority granted to it by 14159 Capital, L.P., general
partner to 14159, L.P., and not as the general partner

 

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

 

Name: Scott L. Lessing

 

 

 

Title: President

 

[Signature Page to Amendment to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

THE INVESTORS

 

14159, L.P.

 

667, L.P.

 

BAKER BROTHERS LIFE SCIENCES, L.P.

 

--------------------------------------------------------------------------------